Title: From Thomas Jefferson to Caspar Wistar, 24 September 1807
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                            
                            Monticello Sep. 24. 07
                        
                        I am much indebted for your favor of the 4th. & for the information & kind offers of attention to my
                            grandson. it was much the wish both of mr Randolph & myself that he should have gone this autumn to Philadelphia, &
                            it had been decided on. but mr Ogilvie, his present tutor has been so earnest in his desires to keep him another year
                            that it has been consented to, in the expectation that he will, in the course of it, so improve his foundation in Latin
                            & French (which are not sufficient) that he will be able to profit more then from the lectures in Philadelphia. we defer
                            therefore till this time twelvemonth to avail ourselves of your kind services to our pupil. I am particularly thankful for
                            the having procured him a birth at mr Peale’s where I shall consider his morals as so secured, and his emploiment at
                            leisure times so peculiarly advantageous. I write to him now to inform him of the postponement of our plan. I salute you
                            with great friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    